Citation Nr: 1634802	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an aortic aneurism.  

3.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  An aortic aneurysm was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, or increased in severity beyond the natural progress of the disease by a service-connected disability.  

3.  Throughout the appeal, the Veteran's PTSD was primarily manifested by anxiety, depression, occasional suicidal ideation, and mood disturbance, with a Global Assessment of Functioning (GAF) score between 55 and 60 that are productive of occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks; without symptoms such as a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships or symptoms approximating such level of disability.  

4.  Service connection is currently in effect for PTSD, rated 30 percent disabling; coronary artery disease, status post coronary artery bypass graft (CABG) times two, rated 30 percent disabling; the residuals of a gunshot wound (GSW) of the left lower leg, muscle group XII, rated 20 percent disabling; a left shoulder disorder, associated with a GSW of the right upper arm muscle group V, rated 20 percent disabling; instability of the left knee, associated with a GSW of the left lower leg, rated 20 percent disabling; a GSW of the right upper arm, muscle group V, rated 10 percent disabling; degenerative disease of the left knee, associated with a GSW of the left lower leg, rated 10 percent disabling; a right upper arm scar, rated 10 percent disabling; degenerative joint disease of the low back, associated with a GSW of the left lower leg, rated 10 percent disabling; neurologic impairment of the left medial leg, associated with a GSW of the left lower leg, rated 10 percent disabling; tinnitus, rated 10 percent disabling; a GSW of the right lateral chest, rated 0 percent disabling; malaria, rated 0 percent disabling; and a left lower leg scar, associated with a GSW of the left lower leg, rated 0 percent disabling.  The Veteran's current combined evaluation with application of the bilateral factor is 90 percent.  

5.  The Veteran has reported that he had four years of high school education and work experience as an engineer and in computer sales.  

6.  The service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  An aortic aneurysm was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).  

3.  The criteria for an increased rating in excess of 30 percent for PTSD have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).  

4.  The requirements for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in February and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in September and November 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran and his representative challenged the adequacy of some of the earlier examinations that were conducted, the Veteran was afforded additional examinations which have not been challenged.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Hearing Loss

The Veteran contends that service connection should be established for bilateral hearing loss.  It is asserted that he was exposed to significant acoustic trauma while in combat on active duty and it is believed that this is the etiology of his hearing loss.  

Review of the record shows that on examination prior to induction into service in April 1968 an audiometric evaluation was performed.  This showed air conduction threshold levels to be as follows:

Hertz
500
1000
2000
4000
Right ear
5
0
0
0
Left ear 
0
0
0
10

STRs show no complaint or manifestation of hearing loss.  On examination conducted for separation from service in July 1970 the Veteran indicated having no medical history of hearing loss.  Audiometric testing at that time showed air conduction threshold levels to be as follows:

Hertz
500
1000
2000
4000
Right ear
0
0
0
0
Left ear
0
0
0
0

In an October 1970 statement, the Veteran indicated that he had had no change in his medical condition since his last separation examination.  

Post-service medical records include a VA examination conducted in January 1972.  At that time, the Veteran's ears were noted to be normal and no hearing loss was noted.  

An examination was conducted by VA in February 2011.  At that time, the examiner noted that the Veteran's enlistment and separation examinations showed hearing to be within normal limits bilaterally with no evidence of threshold shift from the time of entrance to the time of separation.  The examiner recognized that the Veteran had had noise exposure as an infantryman in combat and had no history of occupational or recreational noise exposure subsequent to service other than exposure from power tool and chain saw usage with sporadic hearing protection usage.  On examination, pure tone air and bone results were not reported due to lack of reliable responses.  Similarly, speech recognition scores were also found too unreliable to report.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the hearing loss was less likely as not the result of in-service military noise exposure.  The rationale was that, while current audiometric testing was unreliable, test results on entrance and separation showing hearing to be within normal limits bilateral were reliable.  Citing a report of the Institute of Medicine which found that there was no scientific basis for delayed or late onset noise-induced hearing loss, and the demonstration of hearing to be within normal limits without threshold shift at examinations for entrance and separation from service, it was less likely as not that the hearing loss was related to military noise exposure rather than to an unknown etiology.  

The record shows that the Veteran did not demonstrate hearing loss in service, or within one year thereafter.  Significantly an examination in 1972, just over one year from separation from service showed no indication of hearing loss.  On VA examination in 2011, a VA examiner opined that there was no basis to establish the Veteran's current hearing loss with military noise exposure.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Aortic Aneurism 

The Veteran contends that service connection should be established for an aortic aneurism.  It is asserted that his aortic aneurism is caused or aggravated by the service-connected coronary artery disease, which was found to be the result of exposure to herbicides while in service.  It is noted that service connection is currently in effect for coronary artery disease, status post CABG.  In support of this contention, the Veteran and his representative have submitted medical literature showing that that there can be a relationship between atherosclerosis and the development of a thoracic aortic aneurysm.  

Review of the record shows that STRs are negative for complaints or manifestations related to an aortic aneurism.  Post-service treatment records include references to echocardiogram and CT scan studies, dated from February 2005 to 2010, which show mild ascending aorta dilatation.  

An examination was conducted by VA in May 2011.  At that time, it was reported that a CT scan study had noted the ascending and descending thoracic aorta measurements to be stable.  Surgical risk to correct these was considered to greatly outweigh the risk of a rupture, given the Veteran's previous sternotomy and open grafts.  The Veteran had good heart rate and blood pressure control and was to continue on the same medications for aneurysm stability.   After examination and review of the record, the examiner opined that the Veteran's aneurysms were not due to or caused by the Veteran's service-connected coronary artery disease.  The rationale was that coronary artery disease or ischemic heart disease did not cause or aggravate this type of aneurysm.  

An examination was conducted by VA in March 2014.  At that time, the examiner noted that the Veteran claimed service connection for aortic and iliac aneurysms as secondary to his service-connected coronary artery disease.  It was noted that the Veteran had submitted articles that indicated that atherosclerosis was a cause of aneurysms.  The examiner stated that it was true that non-coronary atherosclerosis was indeed a cause of aneurysms, but was not related to coronary artery disease or interventions for coronary artery disease.  Therefore, the Veteran's service-connected coronary artery disease was unrelated to the abdominal aneurysms.  The examiner noted that coronary artery disease or treatment interventions do not permanently aggravate abdominal aneurysms and the current severity of the Veteran's abdominal aneurysm is due to the natural progression of this condition and is likely secondary to lifestyle factors such as longstanding hypertension, hyperlipidemia, and obesity.  The examiner summarized that the Veteran's aortic and iliac aneurysms were not caused by or permanently aggravated by his service-connected coronary artery disease or treatment for his coronary artery disease.  

As noted, the Veteran's aortic aneurysm was not manifested in service or for many years thereafter.  As such, service connection is not warranted on a direct basis.  The Veteran's main contention is that service connection should be established as secondary to the Veteran's service-connected coronary artery disease.  While some evidence has been furnished that supports a relationship between the development of aneurysm and atherosclerosis, the VA examiners in May 2011 and March 2014 addressed this possibility and indicated that there was no causal relationship between coronary artery disease, for which service connection has been established, and the development of aneurysms.  While the May 2011 examiner did not give an adequate rationale for the conclusion reached, the examiner in March 2014 gave a detailed rationale for differentiating the atherosclerosis shown in the medical literature to cause aneurysms and the coronary artery disease for which service connection has been established.  This is the most credible evidence in the record regarding a possible etiologic relationship between the Veteran's aneurysms and his service-connected disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for aortic aneurysm, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

Service connection for PTSD was granted by rating decision dated in November 2004.  At that time the current 30 percent rating was assigned.  The Veteran claimed an increased rating in 2011.  

A non-compensable evaluation for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted for PTSD with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2015).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).

An examination was conducted by VA in May 2011.  At that time, the examiner reviewed the Veteran's medical records and noted that he remained in outpatient treatment with appointments roughly every three months.  His most recent evaluation was in March 2011 when he was noted to be stable with a GAF of 55.  The Veteran reported that there had been some overall improvement in some of his symptoms such as sleeping, but he still had some disruptive sleep with military traumatic experiences about once per week.  He also reported flashbacks up to several times per week and was reactive to triggers.  He reported intrusive thoughts about his military experiences, but stated that he could go a full day with remission of the symptoms.  He continued to avoid thoughts and conversations about experiences.  He reported continued detachment and reported some restricted range of affect.  He stated that he did have some friends and reported that his life with his spouse of over 40 years was "okay."  He struggled with irritability and problems with anger.  He reported startle response and hypervigilance.  On mental status evaluation, the Veteran was casually dressed and appropriately groomed.  He displayed appropriate affect with brightening.  He was conversant, calm without evidence of agitation or significant anxiety.  He did not display impairment in thought processes or communication.  He had no evidence of delusions or hallucinations.  He did not report problems with short term memory.  He had regular speech and eye contact.  He reported that occasionally he had some fleeting suicidal thoughts, but denied any plan or intent for self-harm.  The Veteran reported that he could have some panic symptoms that seemed to be related to physiologic arousal most often, with triggers such as helicopters as well as other things that he might see or hear that related to the service.  He did not report obsessive or ritualistic behaviors interfering with routine activities.  He reported that sleep was improved with treatment, reporting about 8 hours per night.  He did report some periods of irritability, but denied physical fights or altercations.  The Veteran was capable of abstract thinking and did not display any abnormalities in speech, thought process, affect or behavior.  He reported with regard to his mood "Some days I feel moody."  He described overall doing "okay."  Insight seemed to be good, as was judgment.

Regarding specific PTSD symptoms, the Veteran continued to identify symptoms consistent with a DSM-IV diagnosis of PTSD based on military traumatic experiences.  The Veteran overall depicted a mild to moderate level of symptoms, and the examiner continued to estimate his GAF at 55-60.  The Veteran reported retiring in January 2010 following his second myocardial infarction, the first being in 2005, and reported that he cut back on his work hours in 2005 after the first myocardial infarction and then retired after the second.  The veteran reported that he was having declining commission, which he attributed partially due to the economy and partially due to him not being as motivated to pursue new sales clients and getting frustrated with the rejection of having to make 10 contacts on average to secure one successful sale.  He reported some periodic irritability that could interfere with relationships.  He reported that he would like to be closer to his wife, although has been able to maintain an over 40-year marriage and reported a good relationship with children and grandchildren.  He was engaged in multiple pursuits in terms of volunteer activities and actually held the role of president at the state level of the Purple Heart Association until recently when his term ended, but remained very active in that group, the VFW and also volunteering at the Madison VA Hospital.  The Veteran reported some mild side effects related to dry mouth and some mild sexual dysfunction related to current medications required to treat his mental health condition, although these would not interfere with his ability to work.  The examiner estimated that the Veteran would continue to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally satisfactory functioning with normal routine behavior, self-care, and conversation.  Specifically, the Veteran did not present with flattened affect, significant memory impairment, inability to form effective relationships, was capable of abstract thinking and had intact judgment.  The examiner opined that there was no evidence that the Veteran was unemployable due to his service-connected PTSD.  There was noted capacity for improvement during periods of remission, ability to remain quite active in multiple volunteer activities with an overall good level of functioning in this regard despite continued symptoms of PTSD.  The diagnosis was PTSD.  The GAF score was listed as 55-60.  

An examination was conducted by VA in March 2014.  That time, the diagnosis was PTSD, chronic, moderate severity.  The examiner opined that the Veteran's PTSD was stable and of moderate severity, as per the Veteran's self-report during the interview as well as review of the VA treatment records over the past several years.  He appeared to benefit from ongoing treatment in the form of counseling and medications and from volunteer work that he was able to do with various Veterans organizations.  The Veteran's level of occupational and social impairment was best summarized by occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medications.  The examination report indicated that the Veteran had been married for 46 years and had three grown children and two grandchildren.  He stated that "I love being a grandpa."  He reported multiple volunteer activities.  On mental status examination, speech was within normal limits for tone, volume, and cadence.  There were no abnormal movements.  Thought flow was logical and goal directed.  Thought content endorsed occasional hypervigilance.  He denied current suicidal ideation and denied homicidal ideation.  Affect was euthymic.  Mood was described as "pretty good."  Insight and judgment were fair.  The examiner opined that the Veteran's PTSD was stable and of moderate severity during the interview as well as review of VA medical records treatment over the past several years.  The Veteran appeared to be benefitting from ongoing outpatient treatment at VA, in terms of counseling and medications, resulting in stable, moderately severe symptoms.  He also appeared to benefit from his volunteer work for various veterans organizations.  

An examination was conducted by VA in September 2015.  At that time, the diagnosis was PTSD.  His impairment was described by the examiner as occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that he had last worked in December 2009 selling computers and had been doing volunteer work at VA and with community veterans' groups, but had to cut back after surgery for an aneurysm.  Since his last evaluation, he had seen a counselor briefly for four or five sessions, but was not currently in treatment . He continued to take psychiatric medications.  He denied homicidal ideation, but stated that he had some occasional passing thoughts of suicide, but no attempts.  He endorsed all of the criteria for a diagnosis of PTSD.  He described symptoms of depressed mood, anxiety, disturbance of motivation and mood, and suicidal ideation.  The Veteran was casually dressed and appropriately groomed.  Affect was congruent and appropriate.  He was friendly and engaging.  Thought processes were generally goal directed.  He was oriented in four spheres.  He reported no perceptual disturbances.  He noted that he had ongoing anxiety, but no panic attacks.  He also noted continuing depressive episodes.  Voice and speech were within normal limits.  There was no psychomotor agitation or retardation observed.  Memory was generally intact.  He had occasional sleep continuity disturbance.  Concentration was generally okay.  Mood was "up and down."  Energy level was "not very good."  The Veteran had no other PTSD symptoms.  The examiner summarized that the Veteran continued to meet the DSM-5 diagnostic criteria for PTSD consistent with the previous examinations from March 2014.  He continued to report symptoms of PTSD under all domains.  When asked if things were worse, better, or about the same since the last examination, the Veteran felt things were worse, noting "I don't feel like doing things."  He said he doesn't exercise because he is worried about harming himself.  He said he also avoids things that cause stress.  

The Veteran's PTSD has, throughout this appeal, been described as demonstrating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He has primarily manifested symptoms of anxiety, depression, mood swings, startle response, hypervigilance and occasional suicidal thoughts.  The record does not show that the criteria for a 50 percent rating have been met or approximated, as reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships have not been demonstrated at any time, nor are there other symptoms present which demonstrate such a level of impairment.  Under DSM-IV criteria, the GAF scores were shown to be between 55 and 60, which represents moderate social and occupational impairment, which is consistent with the current 30 percent evaluation.  Under DSM-5 criteria, which do not utilize the GAF scoring, the symptoms of anxiety and depression noted do not describe manifestations of reduced reliability such that the criteria for a 50 percent evaluation are approached.  Significantly, the most serious manifestation, suicidal thoughts, are described as only occasionally passing episodes.  Given this, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested anxiety, depression, mood disturbances, and  episodic passive suicidal ideation.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

In his application for TDIU, the Veteran reported that he had four years of high school education and work experience as an engineer.  He has related during examinations, that he worked in computer sales and retired in 2009 after he sustained his second myocardial infarction.  

Service connection is currently in effect for PTSD, rated 30 percent disabling; coronary artery disease, status post CABG times two, rated 30 percent disabling; the residuals of a gunshot wound (GSW) of the left lower leg, muscle group XII, rated 20 percent disabling; a left shoulder disorder, associated with a GSW of the right upper arm muscle group V, rated 20 percent disabling; instability of the left knee, associated with a GSW of the left lower leg, rated 20 percent disabling; a GSW of the right upper arm, muscle group V, rated 10 percent disabling; degenerative disease of the left knee, associated with a GSW of the left lower leg, rated 10 percent disabling; a right upper arm scar, rated 10 percent disabling; degenerative joint disease of the low back, associated with a GSW of the left lower leg, rated 10 percent disabling; neurologic impairment of the left medial leg, associated with a GSW of the left lower leg, rated 10 percent disabling; tinnitus, rated 10 percent disabling; a GSW of the right lateral chest, rated 0 percent disabling; malaria, rated 0 percent disabling; and a left lower leg scar, associated with a GSW of the left lower leg, rated 0 percent disabling.  The Veteran's current combined evaluation with application of the bilateral factor is 90 percent.  

Review of the record shows that the Veteran has numerous disabilities that are associated with the GSWs for which service connection has been established.  As the disability associated with the GSW of the left lower leg combines to be in excess of 40 percent, and the combined rating of all of his disabilities is 90 percent, he clearly meets the eligible criteria for TDIU consideration.  The Board notes that he has been afforded examinations for each of his service-connected disorders, which primarily took place in March 2014.  Those examinations basically found that the Veteran was not prevented by each of the individual disabilities from performing sedentary employment.  This is a reasonable finding, given the Veteran's relatively high level of education.  The examination reports do not, however, appear to take the combined effects of all of the Veteran's numerous physical and psychiatric disabilities.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Board finds that, while the Veteran is not prevented from sedentary employment by his physical disabilities, when combined with the psychiatric impairment of his PTSD, his disability picture is taken outside the norm.  In this regard, it is noted that his primary work experience is as a salesman, which the anxiety and depressive symptoms of PTSD would impact.  It is noteworthy that the Veteran's retirement was preceded by his second myocardial infarction, for which service connection is in effect.  Thus, with the resolution of reasonable doubt, the Board finds that the Veteran is prevented from obtaining or retaining substantially gainful employment as a result of his service-connected disabilities.  Therefore, entitlement to TDIU is granted.  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for an aortic aneurism is denied.  

An increased rating in excess of 30 percent for PTSD is denied.  

A TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


